UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 11-4524


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

FRANCISCO GOMEZ DURAN, a/k/a Grenas,

               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00296-TDS-1)



                            No. 11-4597


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

PABLO MORA DOROTEO,

               Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00296-NCT-2)
Submitted:   February 21, 2012            Decided:   March 2, 2012


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley L. Henry, BREEDING & DOTHARD, LLC, Knoxville, Tennessee,
for Appellant Francisco Duran; Michael E. Archenbronn, Winston-
Salem, North Carolina, for Appellant Pablo Doroteo.       Ripley
Rand, United States Attorney, Randall S. Galyon, Assistant
United States Attorney, Andrew C. Cochran, Special Assistant
United States Attorney, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Francisco         Gomez       Duran      and     Pablo       Mora    Doroteo      were

charged in a ten-count indictment with various drug trafficking

and    firearms   offenses.            Duran         pled       guilty    to    conspiracy      to

distribute    fifty       grams      or    more       of     a    mixture       and       substance

containing    methamphetamine,              in       violation      of     21    U.S.C.       § 846

(2006) (Count One), and the district court sentenced him to 120

months’    imprisonment.            Doroteo          pled       guilty    to    conspiracy       to

distribute    fifty       grams      or    more       of     a    mixture       and       substance

containing    methamphetamine,              in       violation      of     21    U.S.C.       § 846

(Count One), and possession of a firearm in furtherance of a

drug      trafficking         crime,         in           violation        of        18     U.S.C.

§ 924(c)(1)(A)(i) (2006) (Count Eight).                          He received a 137-month

sentence:     76 months on Count One and a consecutive 60 months on

Count Eight.       In these consolidated appeals, Doran and Doroteo

appeal their sentences.

            Focusing first on Duran’s appeal, he challenges the

enhancement          of       his          sentence              under          21        U.S.C.A.

§ 841(b)(1)(B)(viii)           (West       1999       &    Supp.    2011).            Under   this

provision,     the      statutory         penalty          of    five     to     forty      years’

imprisonment      for     a   drug     trafficking              offense    involving          fifty

grams or more of a mixture or substance containing a detectable

amount of methamphetamine increases to ten years to life if the

defendant commits the offense “after a prior conviction for a

                                                 3
felony drug offense has become final.”                              Id.     “The term ‘felony

drug     offense’           means     an    offense              that     is    punishable     by

imprisonment for               more than one year under any law . . . that

prohibits or restricts conduct related to narcotic drugs.”                                      21

U.S.C.A. § 802(44) (West 1999 & Supp. 2011).

               The        district   court    enhanced             Duran’s      sentence    under

§ 841(b)(1)(B) based on his 2005 North Carolina conviction for

felony attempt to traffic in cocaine.                              At the time of Duran’s

sentencing for his federal offense, the controlling precedent in

this Circuit was United States v. Harp, 406 F.3d 242 (4th Cir.

2005).     Harp held that a prior North Carolina conviction was a

crime punishable by more than a year in prison if, under North

Carolina’s structured sentencing scheme, “the maximum aggravated

sentence that could be imposed for that crime upon a defendant

with     the     worst         possible    criminal              history”      exceeded     twelve

months.        Id. at 246 (emphasis omitted).                       This court subsequently

overruled Harp in United States v. Simmons, 649 F.3d 237 (4th

Cir. 2011) (en banc), holding that whether a particular North

Carolina felony was punishable by more than a year in prison

depended        on    the       maximum     sentence             for    which    a   particular

defendant       was       eligible,       based       on    his     own     criminal      history,

rather than the maximum sentence for the same crime that could

be   imposed         on    a   defendant     with          the    worst     possible      criminal

record.    Id. at 241-47.

                                                  4
             Relying on the then-existent precedent in Harp, the

district     court     concluded   that    Duran’s   North    Carolina   offense

qualified as a felony drug offense because the maximum penalty

for   such   a    crime   was    thirty-eight   months   in    prison.      Duran

contends that his sentence must be vacated in light of Simmons

and remanded for a determination of whether his prior offense

was punishable by more than a year in prison.                   However, Duran

received a twelve-to-fifteen month prison term for his North

Carolina offense.          Because Duran was personally exposed to a

maximum sentence of imprisonment for more than a year, his prior

drug offense qualified as a “felony drug offense” for purposes

of § 841(b)(1)(B).

             Duran also argues that the § 841(b)(1)(B) enhancement

for a prior felony drug offense violates the Double Jeopardy

Clause.          As    Duran    acknowledges,    “the    Supreme    Court    has

consistently rejected double jeopardy challenges to sentencing

schemes that enhance a defendant’s sentence because of a prior

conviction.”          United States v. Ambers, 85 F.3d 173, 178 (4th

Cir. 1996) (citing Witte v. United States, 515 U.S. 389, 400

(1995)).      Duran seeks a change in the law.               However, “[w]hile

the Supreme Court may certainly overrule [its own precedent],

. . . that is not our role.”              United States v. Harris, 243 F.3d

806, 809 (4th Cir. 2001).          We therefore affirm Duran’s sentence.



                                          5
            Turning          to    Doroteo’s           appeal,       he    contends       that    his

sentence is unreasonable because the district court failed to

provide an individualized assessment of the applicable 21 U.S.C.

§ 3553(a)     (2006)          sentencing           factors       or       articulate        why       it

rejected    his     argument           for     a    below-Guidelines              sentence.            A

district    court       is    not      required         to     “robotically         tick       through

§ 3553(a)’s every subsection” on the record.                                    United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                                       The sentencing

court’s     explanation            must       be       “sufficient          ‘to     satisfy       the

appellate court that [the district court] has considered the

parties’ arguments and has a reasoned basis for exercising [its]

own   legal       decisionmaking              authority.’”                 United        States       v.

Boulware,     604    F.3d         832,      837    (4th      Cir.     2010)       (alteration         in

original;     quoting         Rita       v.   United         States,       551    U.S.    338,     356

(2007)).

            Reasons articulated by a district court for a given

sentence    need        not       be   “couched         in     the     precise       language         of

§ 3553(a)” as long as the “reasons can be matched to a factor

appropriate       for     consideration             under       that       statute       and    [are]

clearly tied to [the defendant’s] particular situation.”                                       United

States v. Moulden, 478 F.3d 652, 658 (4th Cir. 2007).                                           After

reviewing     the       record,        we     conclude         that       the    district       court

analyzed    the     arguments          presented          by    the       parties    and       gave    a

sufficient explanation for the sentence it selected.                                       Although

                                                   6
the court did not couch its analysis in the precise statutory

language, consideration of the § 3553(a) factors was implicit in

the district court’s reasoning.              Moreover, we conclude that the

court    adequately     addressed     Doroteo’s      arguments       for    a   below-

Guidelines     sentence     and   that       Doroteo    failed      to     rebut   the

presumption       of   reasonableness     accorded       his   within-Guidelines

sentence.      United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

            For    these   reasons,     we    affirm    Duran’s      and    Doroteo’s

sentences.     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented       in   the     materials

before   the   court     and   argument      would     not   aid    the    decisional

process.

                                                                             AFFIRMED




                                         7